Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Archuleta, JR. et al (US 2018/0010043) in view of  Force (US 9,155,247), further  in view of Cheiky et al (US 2013/0192321), even further in view of Ericsson et al (US 2016/0053182), still further in view of Shearer et al (US 2015/0128672), yet further in view of either Madsen et al ‘819 (US 2019/0124819) or Madsen et al ‘435 (US 2019/0129435), and even further in view of Tran et al ‘550 (US 2020/0359550). Archuleta, JR. et al disclose a mobile biochar production system (see the Abstract), and teach in Paragraphs [0038] and [0039] that fertilizer may be added to the biochar.  The differences between the process disclosed by Archuleta ,JR. et al, and that recited in claims 1, 3-8 and 11, are that Archuleta ,JR. et al do not disclose harvesting the biomass with a harvesting unit, a pyrolyzing auger, and  postprocessing the biochar based on monitoring of the feedstock, the biochar and exhaust gas, cooling, in a cooling and quenching auger assembly, infusing the biochar with nutrients or soil amendment, applying the infused biochar into a soil region, monitoring the infused biochar, determining, based on the monitoring, the composition and mass of the infused biochar, mapping the application of the . 
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Archuleta, JR. et al in view of Force, further in view of Cheiky et al, even further in view of Ericsson et al, still further in view of Shearer et al, yet further in view of either Madsen et al ‘819 or Madsen et al ‘435, and even further in view of Tran et al ‘550, as applied to claim 1 above, and further in view of Hallowell et al (US 2015/0259603). It would be further obvious from Hallowell et al to cool the biochar formed in the process of Archuleta, JR. et al by using a blower on the biochar. One of ordinary skill in the art would be motivated to do so, since Hallowell et al disclose cooling biochar with a blower in Paragraph [0080], and Ericsson et al suggest in Paragraph [0036] that biochar can be cooled by any suitable means.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Archuleta, JR. et al in view of Force, further in view of Cheiky et al  even further in view of Ericsson et al, , as applied to claim 1 above, and further in view of Daugaard et al (US 2014/0183022). It would be further obvious from Daugaard et al to provide a hollow shank as the pyrolyzing auger in the process and a plurality of holes along the length of the shank, wherein the holes are injection ports for injecting a gas. One of ordinary skill in the art would be motivated to do so, since Daugaard et al disclose a biomass fractionator comprising an auger reactor wherein the temperature may be varied by introduction of an oxidizer at some point (see FIG. 10 and Paragraph [0118]). It would be further obvious to provide a plurality of such holes along the length of the shank, since Daugaard et al suggest in Paragraph [0109] that the temperature should be varied along the entire length of the shank.
Claims 1-11 and 18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite as to whether the step of “optimizing the pyrolyzing…” in the last three lines of claim 1 is required, since the word “and” in line 32 would connote that the last step would be “storing the mapping of the infused biochar application”. The word “and” should be deleted in line 32 and placed after “application;” in line 33 to avoid this rejection.
Claims 2 and 4 are objected to in failing to end with a period (.).
Dam-Johanden et al ‘227 is made of record for disclosing a mobile unit for collecting biomass.
Wendte et al is made of record for disclosing an agricultural system for acquiring grain samples from a field including a combine, a grain sample acquiring apparatus, a location signal generating circuit and a data recorder.
Smith et al is made of record for disclosing an autonomous biomass pyrolysis system.
Tran et al ‘877 is made of record for disclosing a farm ecosystem.
CN 108934794 A is made of record for disclosing for disclosing a no-till method which includes a self-propelled  cutting portion on a device and a front sensing contact.
Dam-Johansen et al ‘783 is made of record for disclosing a pyrolysis method Dobbs et al is made of record for disclosing a brush clearing machine.
Seahill is made of record for disclosing a fast pyrolysis system which includes a rotatable auger. 
Borchert et al is made of record for disclosing a mobile horizontal gasifier system.
Cameron et al is made of record for disclosing a path planning method for mobile robots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736